IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: A.B., A MINOR          : No. 439 EAL 2021
                                           :
                                           :
PETITION OF: M.A., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of December, 2021, the Petition for Allowance of Appeal

is DENIED.